Title: General Orders, 29 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown saturday Jany 29th 1780.
            Parole Bethlehem—  C. Signs Boston. Bath.
          
          The Court Martial whereof Major General Howe is President is adjourned ’till their proceedings receive the determination of Congress; but the Members in the mean time will return to their duty in the line.
          
          A General Court Martial of the line to sit tomorrow at Mr King’s in Morristown for the trial of all such persons as shall be brought before them: Colonel Richard Humpton is appointed President.
        